        Case 3:20-cr-00292-CRB Document 17 Filed 07/17/20 Page 1 of 1 FILED
                                                                          Jul 17 2020

                                                                        SUSANY. SOONG
                                                                   CLERK, U.S. DISTRICT COURT
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                                            OAKLAND




Barry David Goldberg,




                         Sept. 2, 2020
